Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 1 of 14 PagelD #: 67

UNITED STATES DISTRICT COURTFORTHE FILED
NORTHERN DISTRICT OF WEST VIRGINIA
JUN 18 Zuiy

U.S. DISTRICT COURT
UNITED STATES OF AMERICA, ELKINS WV 26241

Criminal No. 2:19 CR | 4

V.

JOSHUA JESSIE WHITE, Violations: 18 U.S.C. § 922(g)(1)
KATHERINE ANN WAYBRIGHT, 18 U.S.C. § 922(g)(3)
TROY LEE WAYBRIGHT, 18 U.S.C. § 922(2)(9)
JANICE MAY WHITE, and 18 U.S.C. § 924(a)(2)
MATTHEW LOGAN LIPSCOMB, 18 U.S.C. § 924(c)(1)(A)
21 U.S.C. § 841(a)(1)
Defendants. 21 U.S.C. § 841(b)(1)(B)
21 U.S.C. § 841(b)(1(C)
21 U.S.C. § 846

 

 

SUPERSEDING INDICTMENT

The Grand Jury charges that:
COUNT ONE
(Conspiracy to Distribute Methamphetamine)

From on or about April 3, 2018, and continuing to on or about April 25, 2019, in Randolph
County, in the Northern District of West Virginia, and elsewhere, defendants JOSHUA JESSIE
WHITE, KATHERINE ANN WAYBRIGHT, TROY LEE WAYBRIGHT, JANICE MAY
WHITE, MATTHEW LOGAN LIPSCOMB, and others, did unlawfully, knowingly and intentionally
combine, conspire, confederate, agree and have a tacit understanding to violate Title 21, United States
Code, Section 841(a)(1). It was a purpose and object of the conspiracy to possess with intent to
distribute, and to distribute, more than five (5) grams of methamphetamine, also known as "crystal meth"

and "ice", a Schedule I] controlled substance; in violation of Title 21, United States Code, Sections 846

and 841(b)(1)(B).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 2 of 14 PagelD #: 68

COUNT TWO
(Unlawful Possession of a Firearm)

On or about April 3, 2018, in Tucker County, in the Northern District of West Virginia,
defendant JOSHUA JESSIE WHITE possessed a firearm, that is a Smith & Wesson, model
Bodyguard, .38 caliber revolver, serial number CPK 1089; a Taurus, model 85 Protector, .38 caliber
revolver, serial number KN69905; a Glock, model 17, 9mm pistol, serial number HPF074; a Ruger,
model LCP, .380 caliber pistol, serial number 371357462; and a Taurus, model PT709 Slim, 9mm pistol,
serial number TJS37762, having been convicted in a court of a crime punishable by imprisonment for a
term exceeding one year, that is Voluntary Manslaughter, in the Circuit Court of Randolph County, West
Virginia, in case number 00-F-27 on March 6, 2000, and Conspiracy, in the Circuit Court of Randolph
County, West Virginia, in case number 07-F-85 on March 17, 2008, and did so knowingly, said firearm

having moved in and affecting interstate commerce; in violation of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 3 of 14 PagelD #: 69

COUNT THREE
(Unlawful Possession of a Firearm)

On or about August 17, 2018, in Randolph County, in the Northern District of West Virginia,
defendant TROY LEE WAYBRIGHT possessed a firearm, that is an Ithaca Gun Company LLC, model
49, .22 caliber rifle, serial number 286398; and a Savage Arms, Inc., model Mark II, .22 LR caliber rifle,
serial number 0959729, having been convicted in a court of a misdemeanor crime of domestic violence,
that is Domestic Violence - Battery, in the Magistrate Court of Tucker County, West Virginia, in case
number 13-M47M-00581 on December 19, 2013, and did so knowingly, said firearm having moved in

and affecting interstate commerce; in violation of Title 18, United States Code, Sections 922(g)(9) and

924(a)(2).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 4 of 14 PagelID #: 70

COUNT FOUR
(Distribution of Methamphetamine)

On or about September 13, 2018, in Randolph County, in the Northern District of West Virginia,
defendant KATHERINE ANN WAYBRIGHT did unlawfully, knowingly, intentionally, and without
authority distribute a mixture and substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance, in exchange for $100.00 in United States currency; in violation of Title

21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page5of14 PagelD #: 71

COUNT FIVE
(Possession with Intent to Distribute Methamphetamine)
On or about October 27, 2018, in Randolph County, in the Northern District of West Virginia,
defendant JOSHUA JESSIE WHITE did unlawfully, knowingly, intentionally, and without authority,
possess with intent to distribute more than five (5) grams of methamphetamine, also known as "crystal

meth" and "ice," a Schedule II controlled substance; in violation of Title 21, United States Code, Sections

841(a)(1) and 841(b)(1)(B).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 6 of 14 PagelID #: 72

COUNT SIX
(Unlawful Possession of a Firearm)

On or about October 27, 2018, in Randolph County, in the Northern District of West Virginia,
defendant JOSHUA JESSIE WHITE, possessed a firearm, that is a High Standard, model Hombre, .22
caliber revolver, serial number 2206420, and a Derringer, unknown model, .22 caliber pistol, serial
number Z10338, having been convicted in a court of a crime punishable by imprisonment for a term
exceeding one year, that is Voluntary Manslaughter, in the Circuit Court of Randolph County, West
Virginia, in case number 00-F-27 on March 6, 2000, and Conspiracy, in the Circuit Court of Randolph
County, West Virginia, in case number 07-F-85 on March 17, 2008, and did so knowingly, said firearm
having moved in and affecting interstate commerce; in violation of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 7 of 14 PagelID #: 73

COUNT SEVEN
(Possession of a Firearm in Furtherance of a Drug Crime)

On or about October 27, 2018, in Randolph County, in the Northern District of West Virginia,
defendant JOSHUA JESSIE WHITE did knowingly possess in furtherance of a drug trafficking crime
for which he may be prosecuted in a court of the United States, that is the offense charged in Count One
and the offense charged in Count Five, a firearm, that is a High Standard, model Hombre, .22 caliber
revolver, serial number 2206420; and a Derringer, unknown model, .22 caliber pistol, serial number

210338; in violation of Title 18, United States Code, Section 924(c)(1)(A).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 8 of 14 PagelD #: 74

COUNT EIGHT
(Possession with Intent to Distribute Methamphetamine - Aiding and Abetting)

On or about March 25, 2019, in Randolph County, in the Northern District of West Virginia,
defendants KATHERINE ANN WAYBRIGHT and TROY LEE WAYBRIGHT, aided and abetted
by each other, did unlawfully, knowingly, intentionally, and without authority, possess with intent to
distribute a mixture and substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance; in violation of Title 18, United States Code, Section 2, and Title 21, United States

Code, Sections 841(a)(1) and 841(b)(1)(C).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 9 of 14 PagelID #: 75

COUNT NINE
(Unlawful Possession of a Firearm)

On or about March 25, 2019, in Randolph County, in the Northern District of West Virginia,
defendant TROY LEE WAYBRIGHT, possessed a firearm, that is a Savage Arms, Inc., model 120,
.22 Caliber rifle, serial number P550977; and a Hi-Point, model C9, 9mm pistol, serial number P1955549,
having been convicted in a court of a misdemeanor crime of domestic violence, that is Domestic
Violence - Battery, in the Magistrate Court of Tucker County, West Virginia, in case number 13-M47M-
00581 on December 19, 2013, and did so knowingly, said firearm having moved in and affecting

interstate commerce; in violation of Title 18, United States Code, Sections 922(g)(9), and 924(a)(2).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 10 of 14 PagelD #: 76

COUNT TEN
(Unlawful Possession of a Firearm)

On or about March 25, 2019, in Randolph County, in the Northern District of West Virginia,
defendant KATHERINE ANN WAYBRIGHT, possessed a firearm, that is a Hi-Point, model C9, 9mm
pistol, serial number P1955549, who was then an unlawful user of and addicted to a controlled substance,
that is methamphetamine, a Schedule IT controlled substance, and did so knowingly, said firearm having

moved in and affecting interstate commerce; in violation of Title 18, United States Code, Sections

922(g)(3) and 924(a)(2).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 11 of 14 PagelD #: 77

COUNT ELEVEN
(Distribution of Methamphetamine - Aiding and Abetting)

On or about April 19, 2019, in Randolph County, in the Northern District of West Virginia,
defendants JANICE MAY WHITE and MATTHEW LOGAN LIPSCOMB did unlawfully,
knowingly, intentionally, and without authority, distribute more than five (5) grams of
methamphetamine, also known as "crystal meth" and "ice," a Schedule II controlled substance, in

exchange for $350.00 in United States currency; in violation of Title 18, United States Code, Section 2,

and Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 12 of 14 PagelD #: 78

COUNT TWELVE
(Distribution of Methamphetamine)

On or about April 25, 2019, in Randolph County, in the Northern District of West Virginia,
defendant MATTHEW LOGAN LIPSCOMB did unlawfully, knowingly, intentionally, and without
authority distribute more than five (5) grams of methamphetamine, also known as "crystal meth" and
"ice," a Schedule II controlled substance, in exchange for $650.00 in United States currency; in violation

of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B).
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 13 of 14 PagelD #: 79

1.

FORFEITURE ALLEGATION

Controlled Substance Act
Gun Control Act

Pursuant to Title 21, United States Code, Sections 841(a) and 853, the government will

seek the forfeiture of property as part of the sentence imposed in this case; that is, the forfeiture of any

property used, or intended to be used, to commit or to facilitate the commission of the above referenced

offense, and any property constituting, or derived from, proceeds obtained directly or indirectly, as a

result of such offense, including:

1.

2,

10.

ll.

a Smith & Wesson, model Bodyguard, .38 caliber revolver, serial number CPK 1089;

a Taurus, model 85 Protector, .38 caliber revolver, serial number KN69905;

a Glock, model 17, 9mm pistol, serial number HPF074;

a Ruger, model LCP, .380 caliber pistol, serial number 371357462;

a Taurus, model PT709 Slim, 9mm pistol, serial number TJS37762;

an Ithaca Gun Company LLC lever-action, single-shot rifle, model 49 Saddlegun, .22 caliber,
serial number 286398;

one (1) black .22 caliber magazine;

ten (10) rounds of .22 caliber Remington ammunition;

one hundred two (102) rounds of assorted caliber ammunition;

a Savage Arms, Inc. bolt-action rifle, model Mark II, .22 LR caliber, serial number 0959729;
and |

$1,096.00 in United States currency seized on 04/03/18 in Tucker County.
Case 2:19-cr-00013-TSK-MJA Document 32 Filed 06/18/19 Page 14 of 14 PagelD #: 80

2.

Pursuant to Title 18, United States Code, Sections 922(g), 924(c), and 924(d), and Title

28, United States Code, Section 2461(c), the government will seek the forfeiture of any firearm and any

ammunition involved in the knowing commission of such offense, including:

L.

2.

8.

9.

a Smith & Wesson, model Bodyguard, .38 caliber revolver, serial number CPK.1089;

a Taurus, model 85 Protector, .38 caliber revolver, serial number KN69905;

a Glock, model 17, 9mm pistol, serial number HPF074;

a Ruger, model LCP, .380 caliber pistol, serial number 371357462;

a Taurus, model PT709 Slim, 9mm pistol, serial number TJS37762;

an Ithaca Gun Company LLC lever-action, single-shot rifle, model 49 Saddlegun, .22 caliber,
serial number 286398;

one (1) black .22 caliber magazine;

ten (10) rounds of .22 caliber Remington ammunition;

one hundred two (102) rounds of assorted caliber ammunition; and

10. a Savage Arms, Inc. bolt-action rifle, model Mark II, .22 LR caliber, serial number 0959729,

/s/

A true bill,

/s/
Foreperson

WILLIAM J. POWELL
United States Attorney

Stephen Warner
Assistant United States Attorney
